 


110 HR 1547 IH: To prohibit the sale of certain inefficient light bulbs, and require the development of a plan for increasing the use of more efficient light bulbs by consumers and businesses.
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1547 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Ms. Harman introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the sale of certain inefficient light bulbs, and require the development of a plan for increasing the use of more efficient light bulbs by consumers and businesses. 
 
 
1.Prohibition 
(a)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall issue regulations— 
(1)prohibiting the sale of light bulbs that emit less than 60 lumens per watt, effective January 1, 2012;  
(2)prohibiting the sale of light bulbs that emit less than 90 lumens per watt, effective January 1, 2016; and 
(3)prohibiting the sale of light bulbs that emit less than 120 lumens per watt, effective January 1, 2020. 
(b)ExemptionsThe regulations issued under subsection (a) shall include procedures for the Secretary to provide exemptions to the prohibition. The Secretary may provide such an exemption only in cases where the Secretary finds, after a hearing and opportunity for public comment, that it is not technically feasible to serve a specialized lighting application, such as a military, medical, or public safety application, using bulbs that meet the requirements of subsection (a). Exemptions provided under this subsection shall expire after 2 years. No exemption may be provided under this subsection for general illumination applications.  
(c)Civil penaltyThe Secretary of Energy shall include in regulations under this section a schedule of appropriate civil penalties for violations of the prohibition under this section. Such penalties shall be in an amount sufficient to ensure compliance with this Act.
(d)DefinitionFor purposes of this Act, the term general illumination means lighting designed to provide a substantially uniform level of luminance throughout an area exclusive of any provision for special or local requirements. 
2.PlanNot later than 6 months after the date of enactment of this Act, the Secretary of Energy shall transmit to the Congress a plan for encouraging and providing incentives for the use of more efficient light bulbs by consumers and businesses.  
 
